Case:19-01282-MER Doc#:12 Filed:10/18/19               Entered:10/18/19 14:05:24 Page1 of 6




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLORADO

In re:                                       )      Case No. 19-18459 MER
                                             )
Frictionless World, LLC                      )      Chapter 11
                                             )
Debtor.                                      )
                                             )
                                             )
                                             )
Frictionless World, LLC,                     )
                                             )      Adversary Proceeding No. 19-01282 MER
Plaintiff,                                   )
                                             )
v.                                           )
                                             )
Frictionless, LLC; Changzhou Inter Universal )
Machine & Equipment Co., Ltd.; Li Zhixiang; )
Changzhou Zhong Lian Investment Co., Ltd.; )
Serena Li; and Frank Li,                     )
                                             )
Defendants.                                  )


                    STIPULATION AND JOINT MOTION OF DEBTOR AND
                        ARBITRATION PARTICIPANT DEFENDANTS
                              REGARDING SCHEDULING


         Debtor and Plaintiff Frictionless World, LLC (“Debtor”), and Defendants Frictionless,

LLC; Changzhou Inter Universal Machine & Equipment Co., Ltd.; Li Zhixiang; and Changzhou

Zhong Lian Investment Co., Ltd. (collectively, the “Arbitration Participant Defendants” and

together with Debtor, the “Parties”), by and through their respective undersigned attorneys,

hereby stipulate and jointly move the Court for entry of an Order establishing certain scheduling

matters regarding the above-captioned Chapter 11 case involving the Debtor and the above-

captioned adversary proceeding. In support of their Stipulation and Joint Motion, the Parties

respectfully state as follows:




Active/50783932.5
Case:19-01282-MER Doc#:12 Filed:10/18/19                    Entered:10/18/19 14:05:24 Page2 of 6




         1.         The Debtor filed its above-captioned bankruptcy case (the “Case”) under Chapter

11 of the Bankruptcy Code on September 30, 2019. Debtor continues to operate its business as a

debtor-in-possession.

         2.         Debtor initiated the above-captioned adversary proceeding (the “Adversary

Proceeding”) by filing its Complaint (the “Complaint”) for Turnover of Property of the Estate,

Claim Disallowance, Avoidance, Damages, and Injunctive Relief on October 9, 2019, naming as

defendants the six defendants (the “Defendants”) listed in the above caption.

         3.         Debtor and the Arbitration Participant Defendants are parties to that certain

arbitration proceeding, commenced April 15, 2019, captioned Changzhou Zhong Lian Investment

Co. Ltd. (a/k/a Z.L. Investment), Claimant v. Daniel Banjo and Frictionless World, LLC,

Respondents v. Li Zhixiang, Z.L. Investment, and Changzhou Inter Universal Machine and

Equipment Co., Ltd., Counterclaim and Third-Party Respondents, American Arbitration

Association Case No. 01-19-0001-1748 (the “Arbitration”). Defendants Serena Li and Frank Li

are not named as parties to the Arbitration.

         4.         On October 11, 2019, this Court entered a Temporary Restraining Order (the

“TRO”) against the Defendants, which ordered all Defendants, among other things, to

immediately seek an abeyance in the Arbitration and to cease prosecution of the Arbitration.

Defendants have complied with the TRO and no further action has occurred in the Arbitration

following entry and service of the TRO.

         5.         In the TRO, the Court scheduled a hearing on Debtor’s Motion for Preliminary

Injunction (the “PI Motion”) for October 22, 2019 at 9:30 a.m. in Courtroom C, with any

responsive pleadings to be filed by October 18, 2019.




                                                    -2-
Active/50783932.5
Case:19-01282-MER Doc#:12 Filed:10/18/19                    Entered:10/18/19 14:05:24 Page3 of 6




         6.         The Arbitration Participant Defendants will be represented in the Case and the

Adversary Proceeding by the firms of Sherman & Howard L.L.C. and K&L Gates LLP.

Defendants Serena Li and Frank Li are not yet represented by counsel in the Adversary

Proceeding.

         7.         The Arbitration Participant Defendants intend to file (a) in the Case, a Motion for

Relief from the Automatic Stay (the “Stay Relief Motion”) to allow them to continue prosecuting

the Arbitration and (b) in the Adversary Proceeding, (i) an opposition to the PI Motion, (ii) a

Motion to Compel Arbitration of the claims set forth in the Complaint (the “Motion to Compel

Arbitration”), and (iii) a Motion to Stay the Adversary Proceeding (the “Motion to Stay”)

pending the outcome of the Arbitration (with (i)-(iii) referred to collectively as the “Arbitration

Motions”).

         8.         The Parties have discussed among themselves and with the Court’s staff an

efficient schedule for briefing and conducting hearings on the PI Motion, the Stay Relief Motion,

and the Arbitration Motions, and other resulting procedural and scheduling matters.

Accordingly, the Parties stipulate and jointly move the Court for entry of an order, in the form

filed herewith, as follows:

                    a.     The hearing scheduled for October 22, 2019 shall be treated as a status

conference. Attorneys from K&L Gates LLP are authorized to participate in the status

conference telephonically on behalf of the Arbitration Participant Defendants.

                    b.     On or before November 1, 2019, the Arbitration Participant Defendants

shall file in the Case, the Stay Relief Motion, and in the Adversary Proceeding, the Arbitration

Motions. The Arbitration Participant Defendants shall provide notice of the Stay Relief Motion




                                                    -3-
Active/50783932.5
Case:19-01282-MER Doc#:12 Filed:10/18/19                    Entered:10/18/19 14:05:24 Page4 of 6




to all parties in interest entitled to notice under the Bankruptcy Rules, with a response deadline

of November 22, 2019.

                    c.     On or before November 22, 2019, the Debtor shall file in the Case, any

opposition to the Stay Relief Motion, and in the Adversary Proceeding, any reply in support of

the PI Motion and any opposition to the other two Arbitration Motions.

                    d.     On or before December 2, 2019, the Arbitration Participant Defendants

shall file in the Case, any reply in support of the Stay Relief Motion, and in the Adversary

Proceeding, any replies in support of the Motion to Compel Arbitration and the Motion to Stay.

                    e.     On or before December 4, 2019, each of the Parties shall file with the

Court and serve on the other Parties a list of all witnesses and exhibits that each of the Parties

may offer at the combined hearing on the PI Motion, the Stay Motion, and the Arbitration

Motions, and copies of all exhibits shall be delivered to counsel for the respective Parties.

                    f.     The Court shall conduct a combined hearing (the “Hearing”) on the PI

Motion, the Stay Relief Motion (as a preliminary hearing under L.B.R. 4001-1(c)), and all

Arbitration Motions on December 6, 2019 at 9:30 a.m., in Courtroom C.

                    g.     Pending further order of the Court, the TRO shall remain in effect as to the

Arbitration Participant Defendants.

         9.         In addition to the motions contemplated by this Stipulation and Joint Motion, the

Parties retain all rights to file any motions they deem appropriate in either the Case or the

Adversary Proceeding.

         10.        The Arbitration Participant Defendants assert that nothing in this Stipulation and

Joint Motion shall constitute a consent or waiver by the Arbitration Participant Defendants as to

the jurisdiction of this or any other Court, the authority or ability of this Court to hear or decide



                                                    -4-
Active/50783932.5
Case:19-01282-MER Doc#:12 Filed:10/18/19                Entered:10/18/19 14:05:24 Page5 of 6




any of the claims set forth in the Complaint, or any other matter except as expressly set forth

herein, and all rights of the Arbitration Participant Defendants regarding any claims or defenses

are expressly reserved. The Debtor disputes the Arbitration Participant Defendants’ assertions

regarding jurisdiction. For the avoidance of doubt, all Parties reserve all rights except as

expressly set forth herein.

         WHEREFORE, the Parties respectfully request that the Court enter an Order in the form

attached, setting forth the agreed schedule set forth above.

DATED: October 18, 2019.


s/ David V. Wadsworth                              s/ Eric E. Johnson
David V. Wadsworth                                 Peter A. Cal
Aaron J. Conrardy                                  Eric E. Johnson
Wadsworth Garber Warner Conrardy, P.C.             Sherman & Howard L.L.C.
2580 West Main Street, Suite 200                   633 17th Street, Suite 3000
Littleton, Colorado 80120                          Denver. CO 80202
Tel: 303-296-1999                                  Tel: 303-297-2900
Fax: 303-296-7600                                  Fax: 303-298-0940
dwadsworth@wgwc-law.com                            pcal@shermanhoward.com
aconrardy@wgwc-law.com                             ejohnson@shermanhoward.com


Thomas P. Howard                                   s/ Brian D. Koosed
Olayinka L. Hamza                                  Brian D. Koosed
Thomas P. Howard, LLC                              Robert T. Honeywell
842 W. South Boulder Road, Suite 100               K&L Gates LLP
Louisville, Colorado 80027                         1601 K Street, N.W.
Tel: 303-665-9845                                  Washington, D.C. 20006
Fax: 303-665-9847                                  Telephone: (202) 778-9204
thoward@thowardlaw.com                             Facsimile: (202) 778-9100
ohamza@thowardlaw.com                              E-mail: Brian.Koosed@klgates.com
                                                            Robert.Honeywell@klgates.com
Attorneys for Debtor Frictionless World, LLC
                                                   Attorneys for Defendants Frictionless, LLC;
                                                   Changzhou Inter Universal Machine &
                                                   Equipment Co., Ltd.; Li Zhixiang; and
                                                   Changzhou Zhong Lian Investment Co., Ltd.




                                                -5-
Active/50783932.5
Case:19-01282-MER Doc#:12 Filed:10/18/19             Entered:10/18/19 14:05:24 Page6 of 6




                               CERTIFICATE OF SERVICE

        I hereby certify that on October 18, 2019, I electronically filed the foregoing
STIPULATION AND JOINT MOTION OF DEBTOR AND ARBITRATION
PARTICIPANT DEFENDANTS REGARDING SCHEDULING with the Clerk of Court
using the CM/ECF system which will send notification of such filing to the following e-mail
addresses:

Aaron J. Conrardy, Esq.                        Thomas P. Howard
David Wadsworth, Esq.                          Olayinka L. Hamza
David Warner, Esq.                             thoward@thowardlaw.com
aconrardy@wgwc-law.com                         ohamza@thowardlaw.com
dwadsworth@wgwc-law.com
dwarner@wgwc-law.com


Kevin S. Neiman, Esq.
kevin@ksnpc.com



                                                   s/ Roberta Neal




                                             -6-
Active/50783932.5
